Citation Nr: 0115617	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-22 062	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an increased disability rating for 
fibromyositis, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion








INTRODUCTION

The veteran served on active military duty from May 1977 to 
December 1977.  

This appeal arises from a July 2000 rating action of the San 
Juan, the Commonwealth of Puerto Rico, regional office (RO).  
In that decision, the RO denied the issue of entitlement to a 
disability evaluation greater than 10 percent for the 
service-connected fibromyositis.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board of Veterans' Appeals (Board) were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and has identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In particular, in the substantive appeal which was received 
at the RO in October 2000, the veteran referred to new 
treatment sessions, including private testing, that he has 
undergone and requested that this additional evidence be 
considered in his increased rating claim.  The veteran did 
not specify the exact sources of this additional treatment 
and evaluation.  The RO has not attempted to obtain copies of 
these recent medical records.  

In this regard, the Board notes that, in addition to the 
private medical care cited by the veteran in his substantive 
appeal, further review of the claims folder indicates that he 
has also received treatment for his service-connected back 
disability at the Mayaguez VA Clinic.  On remand, therefore, 
an attempt should be made to procure copies of records of all 
VA and private medical treatment that the veteran has 
received for his service-connected fibromyositis in recent 
years.  See Simington v. Brown, 9 Vet.App. 334 (1996) (per 
curiam) (stipulating that VA is deemed to have constructive 
knowledge of any documents "within the Secretary's control" 
and that any such documents relevant to the issue under 
consideration must be included in the record on appeal) and 
Bell v. Derwinski, 2 Vet.App. 611, 613 (1992) (regarding 
records in constructive possession of VA).  See also, 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992) (there is 
a continuing obligation on VA to assist veterans in 
developing the facts of their claims throughout the entire 
administrative adjudication and this obligation includes the 
duty to obtain records regarding their medical history).  

Moreover, in July 1999, the veteran was accorded a VA spine 
examination.  According to the report of this evaluation, the 
examination demonstrated forward flexion of 85 degrees, back 
extension of 35 degrees, lateral flexions of 40 degrees, 
rotations of 35 degrees, no painful motion on the ranges of 
motion of the lumbar spine, moderate lumbar paravertebral 
muscle spasm, moderate tenderness to palpation of the lumbar 
paravertebral muscles, mild weakness of the left ankle 
dorsiflexor muscle, no postural abnormalities of the back, no 
fixed deformities, no muscle atrophy of the lower 
extremities, a normal gait cycle, knee and ankle jerks which 
were plus 2 bilaterally and symmetrical, and a positive 
straight leg raising on the right leg.  The examiner 
diagnosed fibromyositis secondary to spondylosis of L5 and 
spina bifida occulta.  

Thereafter, the veteran has asserted that his 
service-connected fibromyositis has increased in severity.  
Specifically, in the notice of disagreement which was 
received at the RO in August 2000, he maintained that he now 
has increased limitation of motion of his back and lower 
extremities as well as feelings of pain and numbness in his 
left leg and foot.  Additionally, in the substantive appeal 
which was received at the RO in October 2000, he contended 
that the increase in the severity of his service-connected 
back disability has further limited his movements, including 
his bending, sitting, and walking.  In view of the veteran's 
complaints of increased symptomatology with regard to his 
service-connected low back disability following the last VA 
examination in July 1999, the Board concludes that, on 
remand, a current VA evaluation is warranted.  

In order to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim, and 
to ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  In particular, the RO should furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of records of VA, private, and 
military treatment that he has received 
for his service-connected fibromyositis 
in recent years.  Copies of all such 
available, previously unobtained records 
should be associated with the veteran's 
claims folder.  

3.  Regardless of the veteran's response, 
the RO should specifically request that 
the Mayaguez VA Clinic furnish copies of 
records of treatment that the veteran has 
received at that medical facility since 
March 2000.  Copies of all such available 
records should be associated with the 
veteran's claims folder.  

4(a).  Thereafter, the veteran should be 
accorded a VA orthopedic examination to 
determine the current severity of his 
service-connected fibromyositis.  The 
claims folder, and a copy of this remand, 
should be made available to the examiner, 
and the examiner should verify in the 
report that the claims folder was 
reviewed.  In addition to x-rays, any 
other tests and studies deemed necessary 
should be conducted.  The examination 
should also include the ranges of motion 
of the veteran's lumbar spine as well as a 
discussion of the normal ranges of motion 
of the lumbar spine.  All pathology shown 
on examination to be related to the 
service-connected fibromyositis should be 
noted in the examination report.  

4(b).  In addition, the examiner is 
requested to obtain a detailed 
occupational history from the veteran.  
The examiner should also express an 
opinion as to whether the veteran's 
service-connected fibromyositis exhibits 
weakened movement, excess fatigability, 
or incoordination.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost.  Furthermore, the 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  A 
complete rationale for any opinion 
expressed should be include in the 
examination report.  

5.  The RO should then re-adjudicate the 
issue of entitlement to a disability 
rating greater than 10 percent for 
service-connected fibromyositis.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
as well as a summary of the evidence 
received since the issuance of the 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




